Citation Nr: 0905870	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  06-14 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for nerve damage of the 
groin secondary to a hernia repair.

3.  Entitlement to service connection for a low back 
disability as secondary to service-connected right knee 
contusion.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to July 
1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office in Boise, Idaho.  While these 
rating decisions included a number of issues, the Veteran 
only perfected the issues listed on the cover page of this 
decision.

In June 2007, the Veteran submitted a lay statement, along 
with a waiver of RO review of that evidence.  In December 
2008 the Veteran submitted private medical evidence and a 
waiver of RO review of that evidence.  The newly submitted 
evidence has been considered in this decision.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has not been shown to have nerve damage of 
the groin.

2.  The Veteran's low back disability is not caused or 
aggravated by the Veteran's service-connected contusion of 
the right knee.



CONCLUSIONS OF LAW

1.  The criteria for service connection for nerve damage of 
the groin secondary to a hernia repair have not been met.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008). 

2.  The Veteran's low back disability was not incurred in or 
aggravated by active service and it is not proximately due 
to, or the result of, service-connected disability.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008), and implemented at 38 C.F.R. § 3.159 (2008), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, upon the receipt of a complete or 
substantially complete application, VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will seek to provide and which information and 
evidence the claimant is expected to provide.  The Board 
notes that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b).  
See 38 C.F.R. § 3.159, as amended by 73 Fed. Reg. 23353-23356 
(Apr. 30, 2008).  Consistent with 38 U.S.C.A. § 5103(a), the 
Veteran was provided VCAA notice in December 2004 prior to 
the initial adjudication of his groin claim by the May 2005 
rating decision, and again in December 2005 prior to the 
initial adjudication of his low back claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

During the pendency of this appeal, the Court issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the section 5103(a) notice requirements apply 
to all five elements of a service connection claim, including 
generalized notice as to the disability rating and the 
effective date of an award.  Such notice was provided by way 
a letter issued in March 2006.  The Veteran's service 
connection claims were readjudicated by a November 2006 
Statement of the Case and by Supplemental Statements of the 
Case dated in December 2006 and February 2007.  See Mayfield 
and Pelegrini, both supra.  In any event, as the Board 
concludes below that the preponderance is against the 
Veteran's service connection claims, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  Therefore, despite any deficient 
notice provided to the Veteran on these two elements, the 
Board finds no prejudice to the Veteran in the processing of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  

With respect to the duty to assist, VA has obtained the 
Veteran's service treatment records, VA medical records, and 
Vet Center records.  The Veteran has been provided VA medical 
examinations.  The Veteran has provided testimony before a 
Hearing Officer at the RO.  There is no indication that there 
exists any additional evidence which has a bearing on the 
issues decided below which has not been obtained.

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service connected disease or injury; or, for any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progression of the nonservice-connected disease.  38 C.F.R. 
§ 3.310(a)-(b)); see also Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

III.  Groin Nerve Damage

The Veteran testified at his September 2006 hearing that if 
he sits in a certain position for too long his whole groin 
goes completely numb.  He stated that he would then stand up 
and it could take a good five minutes for the numbness to go 
away.  The Veteran asserted that this problem is caused by 
his in-service inguinal hernia surgery.  He thought that when 
his hernia was repaired some of his nerves were cut. 

The Veteran's service treatment records confirm that the 
Veteran underwent inguinal hernia surgery during service.  
These records do not indicate that any nerves were damaged or 
that the Veteran developed a numbness of the groin after 
surgery.  

On VA examination in October 1977 the Veteran reported that 
he still had some numbness in the area of the hernia surgery.  
The diagnoses included healed left inguinal henriorrhaphy, 
which was nonsymptomatic with no recurrence.

On VA examination in March 2005, the Veteran reported that 
his groin area goes numb with certain positions, especially 
with sitting in a bent over position.  The Veteran stated 
that if he got out of that position, and walked for a little 
while, the numbness went away.  The examiner stated that he 
could find no objective findings on examination of the groin.

None of the VA outpatient records reveal any complaints of 
numbness of the groin.  

In this case, while the Veteran has complained of groin 
numbness when sitting in certain positions, none of the 
medical evidence has shown that the Veteran has a nerve 
damage disability.  None of the medical records have 
indicated that the in-service inguinal hernia surgery 
resulted in nerve damage.  Furthermore, the October 1977 or 
the March 2005 VA examinations did not find the Veteran to 
have a current nerve damage disability of the groin.  Service 
connection can not be granted unless the Veteran has a 
current disability. See Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Accordingly, the preponderance of the evidence is against the 
Veteran's claim for service connection for nerve damage of 
the groin secondary to a hernia repair.

IV.  Low Back Disability

The Veteran claims that his lower back disability is 
secondary to his service-connected right knee condition.  The 
Veteran asserted on a VA Form 9, received in April 2006 that 
his VA treating physician told him that his right knee 
condition had a negative effect on his lower back and caused 
his back problems.  

While the Veteran asserts that he developed a low back 
disability as secondary to his service-connected right knee 
contusion, as a layperson he is not qualified to furnish 
medical opinions or diagnoses.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  While the Veteran has asserted that 
a VA physician told him that his low back disability was 
caused by his service-connected right knee disability, a lay 
person's account of what a medical professional purportedly 
said is simply too attenuated and inherently unreliable to 
constitute medical evidence.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  The VA outpatient records dated from 
August 2005 do show complaints of low back pain.  These 
records include notes from the Veteran's VA treating 
physician, but none of these records state that the Veteran's 
service-connected right knee disability has any effect at all 
on the Veteran's low back.  

The record does not reveal, and the Veteran does not assert, 
that the Veteran developed a low back disability during 
service or for many years after discharge from service.  On 
VA orthopedic examination in October 1977 the Veteran had no 
back complaints, he had no limp, and no back disability was 
found.

A private MRI report dated in July 1999 indicates that the 
Veteran had some mild changes of the lumbar spine.

The Veteran also asserts that the private medical evidence he 
has submitted proves that his current low back disability was 
not caused by a February 26, 1999 post service work injury.  
While the Veteran's current low back disability may be 
unrelated to the February 26, 1999 injury, the Veteran has 
still presented no medical evidence to indicate that his low 
back disability is due to service or to his service-connected 
right knee disability.  None of the medical evidence of 
record has related the Veteran's low back disability to his 
service-connected right knee contusion.  There is also no 
medical evidence indicating that the Veteran's low back 
disability is aggravated by his service-connected right knee 
contusion. 

Not only is there no medical evidence in support of the 
Veteran's claim, but there is medical evidence against the 
Veteran's claim.  The Veteran was examined by a VA physician 
in February 2006, at which time the Veteran was diagnosed 
with lumbar degenerative disc disease.  This examiner noted 
that the Veteran had a normal gait and no significant 
degenerative change or arthritis of the right knee.  In a 
January 2007 addendum, the VA physician stated that the 
Veteran's normal gait, minimal treatment for the right knee, 
and no significant problems with the right knee for many 
years, indicated that the Veteran's low back pain is 
unrelated to his service-connected right knee disability.  
The VA physician opined that the Veteran's right knee had not 
caused any problem with the low back.  Since there is no 
medical evidence in support of the Veteran's claim and there 
is medical evidence against the claim, the Board finds that 
the Veteran's low back disability was not caused or 
aggravated by his service-connected right knee contusion.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the Veteran's claim and that service 
connection for low back disability, claimed as secondary to 
service-connected right knee contusion, is not warranted.  


ORDER

Entitlement to service connection for nerve damage of the 
groin secondary to a hernia repair is denied.

Entitlement to service connection for a low back disability 
as secondary to service-connected right knee contusion is 
denied.


REMAND

The Veteran asserts that he has PTSD due to his service in 
Vietnam.  The record contains a December 2006 RO memorandum 
indicating that the Veteran had not provided sufficient 
information regarding his alleged stressors in order to 
contact the United States Center for Unit Records and 
Research (CURR) for an attempt to verify the claimed 
stressors.  However, at his September 2006 hearing the 
Veteran reported that in November 1970 he saw an armored 
personnel carrier (APC) explode right in front of his 
compound and that he witnessed eight people blown up by the 
explosion.  The Veteran also reported this event in written 
statements submitted in February and September 2006.  Since 
the Veteran has provided a time frame and indicated a 
location, the RO should contact the Joint Services Records 
Research Center (JSRRC) (formerly CURR) and request that the 
JSRRC furnish the unit history and operational reports for 
the unit that the Veteran was assigned in November 1970.  

The Board also notes that the Veteran submitted a June 2007 
letter from a retired officer who stated that he was the 
Veteran's commanding officer in Vietnam from September 1969 
to June 1970.  This letter provides information in support of 
the Veteran's claim that he experienced combat during 
service.  This letter should be included in the verification 
request to the JSRRC.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA outpatient 
treatment records, including any mental 
health records, dated from December 2006 
to present.

2.  Request that the JSRRC furnish the 
unit history and operational reports for 
the unit that the Veteran was assigned to 
for the period encompassing October, 
November, and December 1970.  Include a 
copy of the June 2007 commanding officer 
letter with the request.  A copy of the 
request for these documents should be 
included in the claims file.  If such 
records are unavailable it should be 
clearly noted in the claims file.

3.  Thereafter, the RO should review any 
information obtained and make a specific 
written determination as to whether the 
Veteran was exposed to a verified stressor 
or stressors in service and, if so, the 
nature of the specific verified 
stressor(s) established by the record.

4.  If, and only if, a stressor is 
verified, then the Veteran should be 
afforded a VA psychiatric examination to 
determine the nature and etiology of any 
psychiatric disability found to be 
present.  The RO is to inform the examiner 
of the stressor(s) designated as verified, 
and that only the verified stressor(s) may 
be used as a basis for a diagnosis of 
PTSD.

The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior to the 
examination, and the examiner should 
acknowledge such review in the examination 
report.

All necessary tests should be conducted, 
and the examiner must rule in favor of or 
exclude a diagnosis of PTSD.  The 
examination report should contain a 
detailed account of all manifestations of 
any psychiatric disability found to be 
present.  The examiner should provide a 
complete rationale for any opinions 
provided.  If the examiner diagnoses the 
Veteran as having PTSD, then the examiner 
should indicate the verified stressor(s) 
underlying that diagnosis.  The report of 
the psychiatric examination should be 
associated with the Veteran's claims 
folder.

The Veteran is hereby advised that failure 
to report for any scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  Thereafter, the RO should readjudicate 
the claim for service connection for PTSD 
in light of the additional evidence 
obtained.  If this claim is not granted, 
then send the Veteran and his 
representative a supplemental statement of 
the case, showing consideration of all 
evidence received since the February 2007 
supplemental statement of the case, and 
give them an opportunity to respond to it.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



							(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


